Exhibit 10.1

CONFIDENTIAL

 

TO:    Sonny Pennington FROM:    Bill Brown DATE:    April 10, 2006 SUBJECT:   
Modification and Extension of February 27, 1998 Employment Agreement and
Non-Compete Agreement as amended June 2, 2003

Dear Sonny:

Per our recent discussions, this is to confirm that we have agreed to modify and
extend your February 27, 1998 Employment Agreement as amended on June 2, 2003
(Employment Agreement) as follows:

 

  1) You will continue your employment as President and CEO of Pennington Seed,
Inc. through May 31, 2006.

 

  2) During the period June 1, 2006 through September 30, 2006, you will remain
as President and CEO of Pennington Seed, Inc. provided that at least two of the
following three persons agree. These persons are Bill Brown, Glenn Novotny, and
Sonny Pennington. Should two of the three not agree, then you will immediately
enter the “Director of Special Projects” role (see item “3)” below).

 

  3) Effective October 1, 2006, you will resign as President and CEO of
Pennington Seed, Inc. and accept the role of “Director of Special Projects” for
Central Garden and Pet – Corporate Division. You will remain in this position
until February 28, 2011.

 

  4) So long as you remain President and CEO of Pennington Seed, Inc. you will
remain at your current salary level and be entitled to all current benefits,
vacation days, Company vehicle, bonus potential, and stock option potential.
These shall be calculated on a “pro rata” basis should you step down prior to
September 30, 2006.

 

  5) When you assume your role of “Director of Special Projects”, your
compensation will be reduced to $100,000 per year. You will be expected to work
a maximum of 650 hours per year (including travel time and Board Meeting time).



--------------------------------------------------------------------------------

  6) As Director of Special Projects, you will be entitled to participate in
Central’s benefit programs (e.g. health insurance, 401K) as an employee. You
will be entitled to continued vesting and exercising any existing stock options.
You will be reimbursed for reasonable travel and other Company related expenses.
You will report to Glenn Novotny.

 

  7) As Director of Special Projects, you will not be entitled to annual
executive bonuses, additional stock option grants, or a Company vehicle.

 

  8) Should the hours worked as Director of Special Projects exceed 650 hours
per year, you will be compensated at the rate of $150 per hour. Excess hours
will only be required by mutual agreement.

 

  9) You will not be required to relocate from Madison, Georgia.

 

  10) Your two year Non-Compete Agreement will continue. The two year period
will begin after you vacate the Director of Special Projects job.

 

  11) This Agreement will be governed and construed in accordance with the laws
of the State of Georgia.

 

  12) Except as herein modified (or modified by the June 2, 2003 amendment), the
terms and provisions of the Employment Agreement and Non-Compete Agreement will
remain in full force and effect.

Dated: April 10, 2006

 

/s/ William E. Brown

   

/s/ Brooks M. Pennington, III

William E. Brown

   

Accepted by: Brooks Pennington, III

Chairman

   

President and CEO

Central Garden & Pet Company

   

Pennington Seed, Inc.

 

Attachments:    Modification and Extension of February 27, 1998 Employment
Agreement and Non-Compete Agreement dated June 2, 2003    Employment Agreement
dated February 27, 1998    Non-Competition Agreement dated February 27, 1998 cc:
   Glenn Novotny    John Seegal